

116 HR 2748 IH: Israel Relations Normalization Act of 2021
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2748IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Schneider (for himself, Mrs. Wagner, Ms. Garcia of Texas, Mr. Meijer, Mr. Meeks, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo encourage the normalization of relations with Israel, and for other purposes.1.Short titleThis Act may be cited as the Israel Relations Normalization Act of 2021.2.FindingsCongress finds the following:(1)Support for peace between Israel and its neighbors has longstanding bipartisan support in Congress.(2)For decades, the United States Congress has promoted Israel’s acceptance among Arab states and other relevant countries and regions and has enacted numerous laws opposing efforts to boycott, isolate, and stigmatize America’s ally, Israel.(3)The recent peace and normalization agreements between Israel and several Arab states—the United Arab Emirates, Bahrain, Sudan, and Morocco—have the potential to fundamentally transform the security, diplomatic, and economic environment in the Middle East and North Africa and advance vital United States national security interests. (4)These agreements build upon the decades-long leadership of the United States Government and other governments in helping Israel broker peace treaties with Egypt and Jordan and promoting peace talks between Israel and Syria, Lebanon, and the Palestinians.(5)These agreements also build on decades long private diplomatic and security engagement between Israel and countries in the region. (6)These normalization and peace agreements could begin to transform the region by spurring economic growth, enhancing technological innovation, advancing understanding, and forging closer people-to-people relations.(7)These agreements have the potential to promote investment, tourism, and direct flights, and promote cooperation on security, telecommunications, technology, energy, healthcare, culture, the environment, water security and sustainable development. 3.Statement of policyIt is the policy of the United States—(1)to expand and strengthen the Abraham Accords to encourage other nations to normalize relations with Israel and ensure that existing agreements reap tangible security and economic benefits for the citizens of those countries;(2)to develop and implement a regional strategy to encourage economic cooperation among Israel, Arab states, and the Palestinians to enhance the prospects for regional peace, respect for human rights, transparent governance, and cooperation to address water scarcity, climate solutions, health care, sustainable development, and other areas that result in benefits for residents of those countries;(3)to develop and implement a regional security strategy that recognizes the shared threat posed by Iran and violent extremist organizations, ensures sufficient United States deterrence in the region, builds partner capacity to address shared threats, and explores multilateral security arrangements built around like-minded partners;(4)to support and encourage government-to-government and grassroots initiatives aimed at normalizing ties with the state of Israel and promoting people-to-people contact between Israelis, Arabs, and peoples from other countries and regions, including by expanding and enhancing the Abraham Accords;(5)to continue to support a negotiated solution to the Israeli-Palestinian conflict resulting in two states—a democratic Jewish state of Israel and a viable democratic Palestinian state—living side by side in peace, security, and mutual recognition;(6)to implement the Nita M. Lowey Middle East Partnership for Peace Act of 2020 (title VIII of division K of Public Law 116–260), which supports economic cooperation and peacebuilding efforts among Israelis and Palestinians;(7) to oppose efforts to delegitimize the state of Israel and legal barriers to normalization of relations with Israel;(8)to work to combat anti-Semitism and support normalization of relations with Israel, including by countering anti-Semitic narratives on social media and state media and pressing for educational curriculum reform; and(9)to encourage partnerships and collaboration on climate solutions, water, health, sustainable development, and other areas. 4.United States strategy to strengthen and expand Abraham Accords and other normalization agreements with Israel(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other appropriate Federal departments and agencies, shall develop and submit to the appropriate congressional committees a strategy on expanding and strengthening the Abraham Accords. (b)ElementsThe strategy required under subsection (a) shall also include each of the following elements:(1)An assessment of future staffing and resourcing requirements of entities within the Department of State, the United States Agency for International Development, the Department of Defense, and other appropriate Federal departments and agencies with responsibility to coordinate United States efforts to expand and strengthen the Abraham Accords.(2)An assessment of the bilateral and multilateral cooperation between Israel, Arab states, and other relevant countries and regions that have normalized relations with Israel, including an assessment of cooperation in the economic, social, cultural, scientific, technical, educational, and health fields and an assessment of roadblocks to increased cooperation.(3)An assessment of bilateral and multilateral security cooperation between Israel, the United States, Arab states, and other relevant countries and regions that have normalized relations with Israel, including potential roadblocks to increased security cooperation, interoperability, and information sharing.(4)An assessment of the likelihood of additional Arab states and other relevant countries and regions to normalize relations with Israel.(5)An assessment of opportunities created by normalization agreements with Israel to advance prospects for peace between Israelis and Palestinians.(6)A detailed description of how the United States Government will leverage diplomatic lines of effort and resources from other stakeholders (including from foreign governments, international donors, and multilateral institutions) to encourage normalization, economic development, and people-to-people programming.(c)Form(1)Unclassified matterSubject to paragraph (2), the report required by subsection (a) and each of the elements described in paragraphs (1) through (5) of subsection (b) shall be submitted in unclassified form.(2)Classified annexThe report required by subsection (a) shall also include a classified annex, transmitted separately, that contains only the matter included in the report pursuant to paragraph (6) of subsection (b).(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.5.Report on international efforts to promote normalization(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall submit a report to the appropriate congressional committees regarding options for United States international efforts to promote strengthening of ties between Israel, Arab states, and other relevant countries and regions. (b)ElementsThe report required under subsection (a) shall also include each of the following elements:(1)A description of options for leveraging contributions of international donors, institutions, and partner countries to facilitate people-to-people and government-to-government relations between Israelis and Arabs.(2)Identification of existing relevant investment funds that support Israel-Arab state cooperation and recommendations for how such funds could be used to support normalization and increase prosperity for all relevant stakeholders.(3)An assessment for creating an Abrahamic Center for Pluralism to prepare educational materials, convene international seminars, promote tolerance and pluralism, and bring together scholars as a means of advancing religious tolerance and countering political and religious extremism.(4)An assessment of the benefit to Israel and its neighbors of participating in a regional conference on climate solutions, water, health, and sustainable development.(5)An assessment of the feasibility and benefit of increasing the capacity of existing Department of State and United States Agency for International Development-funded programs for developing people-to-people exchange programs for young people between Israel, Arab states, and other relevant countries and regions.(6)Recommendations to improve Department of State cooperation and coordination, particularly between the Special Envoy to Monitor and Combat Anti-Semitism, the Ambassador at Large for International Religious Freedom, and the Director of the Office of International Religious Freedom, to combat the racism, xenophobia, Islamophobia, and anti-Semitism that hinder improvement of relations between Israel, Arab states, and other relevant countries and regions.(7)A proposal for the manner in which the United States Government and others can use existing Federal resources to counter Holocaust denial and anti-Semitism abroad.(8)An assessment of the value and feasibility of Federal support for inter-parliamentary exchange programs among Members of Congress, of the Knesset, and parliamentarians from Arab states and other relevant countries and regions, including through existing Federal programs that support such exchanges.(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.6.Breaking down barriers to normalization with Israel(a)Short titleThis section may be cited as the Strengthening Reporting of Actions Taken Against the Normalization of Relations with Israel Act of 2021.(b)FindingsCongress makes the following findings:(1)The Arab League, an organization comprising 22 Middle Eastern and African countries and entities, has maintained an official boycott of Israeli companies and Israeli-made goods since the founding of Israel in 1948.(2)Longstanding United States policy has encouraged Arab League states to normalize their relations with Israel and has long prioritized funding cooperative programs that promote normalization between Arab League States and Israel, including the Middle East Regional Cooperation program, which promotes Arab-Israeli scientific cooperation. (3)While some Arab League governments are signaling enhanced cooperation with the state of Israel on the government-to-government level, most continue to persecute their own citizens who establish people-to-people relations with Israelis in nongovernmental fora, through a combination of judicial and extrajudicial retribution.(4)Some Arab League states maintain draconian anti-normalization laws that punish their citizens for people-to-people relations with Israelis, with punishments, including imprisonment, revocation of citizenship, and execution. Extrajudicial punishments by these and other Arab states include summary imprisonment, accusations of treason in government-controlled media, and professional blacklisting.(5)Anti-normalization laws, together with the other forms of retribution, effectively condemn these societies to mutual estrangement and, by extension, reduce the possibility of conciliation and compromise.(6)Former Israeli President Shimon Peres said in 2008 at the United Nations that Israel agrees with the Arab Peace Initiative that a military solution to the conflict will not achieve peace or provide security for the parties.(7)Despite the risk of retaliatory action, a rising tide of Arab civic actors advocate direct engagement with Israeli citizens and residents. These include the Arab Council for Regional Integration, a group of 32 public figures from 15 Arab countries who oppose the boycott of Israel on the grounds that the boycott has denied Arabs the benefits of partnership with Israelis, has blocked Arabs from helping to bridge the Israeli-Palestinian divide, and inspired divisive intra-Arab boycotts among diverse sects and ethnic groups.(8)On February 11, 2020, a delegation of the Arab Council to the French National Assembly in Paris testified to the harmful effects of anti-normalization laws, called on the Assembly to enact a law instructing the relevant French authorities to issue an annual report on instances of Arab government retribution for any of their citizens or residents who call for peace with Israel or engage in direct civil relations with Israeli citizens, and requested democratic legislatures to help defend the region’s civil peacemakers.(9)On May 11, 2020, 85 leaders in France published an endorsement of the Arab Council’s proposal, calling on France and other democratic governments to protect Arabs who engage in dialogue with Israeli citizens and proposing the creation of a study group in the National Assembly as well as in the Senate whose mission would be to ensure a legal and technical monitoring of the obstacles which Arab proponents of dialogue with Israelis face.(10)Arab-Israeli cooperation provides significant symbiotic benefit to the security and economic prosperity of the region.(c)Annual reporting(1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on the status of the normalization of relations between Israel, Arab states, and other relevant countries and regions.(2)ElementsThe report required under paragraph (1) shall include the following information:(A)The status of anti-normalization laws in each country within the jurisdiction of the Bureau of Near Eastern Affairs, including efforts within each country to sharpen existing laws, enact new or additional anti-normalization legislation, or repeal such laws.(B)Instances of prosecution of citizens or residents of Arab countries for calling for peace with Israel, visiting the state of Israel, or engaging Israeli citizens in any way.(C)Instances of extrajudicial retribution by Arab governments or government-controlled institutions against citizens or residents of Arab countries for any of the actions described in subparagraph (B).(D)Evidence of steps taken by Arab governments toward permitting or encouraging people-to-people relations between their citizens or residents and Israeli citizens.(E)Instances where Arab governments used state-owned or state-operated media outlets to promote anti-Semitic propaganda.(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.7.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.